SWAN, Circuit Judge,
dissenting with opinion.
SWAN, Circuit Judge (dissenting in part).
I agree that the plaintiff is entitled to recover $30,000 under the provisions of the policy itself, but I cannot agree that she proved her cause of action for double that *188sum under the rider. This required proof that the decedent’s injuries were “caused) by the burning of a building while the insured is therein.” The testimony indicates that there was an explosion of some sort within the building. All the witnesses heard the explosion before they saw the flames. Whether the explosion caused the fire or whether the burning of the building caused the explosion is pure guesswork, and equally speculative is the answer to the question whether the insured’s injuries were solely the result of the explosion or were suffered during his effort to eseape from the burning building. If they resulted solely from the explosion, then the plaintiff was not entitled to recover under the rider. So the court below charged, but in my opinion the evidence is too indefinite to support the jury’s verdict that they did not so result but were caused by the burning of the building. This seems to me pure speculation. It is just as likely that the explosion eaused his bums; indeed, the character of them seems to me rather more consistent with this hypothesis than with the other. A plaintiff has the burden of proof, and when either of two causes is equally probable and under one of them there is no liability, the plaintiff loses. See White v. Lehigh Valley R. R. Co., 220 N. Y. 131, 115 N. E. 439; Md. Casualty Co. v. Edgar, 203 F. 656 (C. C. A. 4); L’Ecuyer v. Indemnity Life & Acc. Co., 97 Kan. 540, 155 P. 1088. I think the judgment should be reversed unless the plaintiff will remit the double indemnity.